Citation Nr: 0930306	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1944 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO denied 
service connection for PTSD.  In January 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2007.  

In July 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 

As a final preliminary matter, the Board notes that in a 
September 2005 statement the Veteran raised the issue of 
service connection for his right leg and knee.  It does not 
appear that this claim for service connection has yet been 
addressed by the RO.  As such, this matter is not properly 
before the Board, and is thus referred to the RO for 
appropriate action.  


REMAND

On the Veteran's February 2007 substantive appeal, he checked 
a box indicating that he desired a hearing before a Veterans 
Law Judge at a local VA office.  However, in an attachment 
with his appeal, the Veteran requested a local hearing with 
RO personnel.  The Veteran was afforded an informal 
conference with RO personnel, where it was agreed that his 
hearing would be postponed pending receipt of evidence from a 
private psychiatrist.  However, no hearing was ever 
scheduled, and the appeal was certified to the Board.  

In July 2009, the Board sent the Veteran a letter asking him 
to clarify whether he still wanted a hearing; and, if so, 
what type.  Later that month, the Veteran responded that he 
still wanted a hearing before a Veterans Law Judge at his 
local regional office (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Because the RO schedules Travel 
Board hearings, a remand and of this matter for the requested 
hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO schedule the Veteran for a Travel 
Board hearing at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  The RO is 
also reminded that this matter has been advanced on the 
Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

